Citation Nr: 1120583	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-45 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran served on active duty from May 1992 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO denied the Veteran an increased disability rating for his service-connected major depressive disorder.  (A 30 percent rating had previously been assigned for that disability.)

In a March 2010 decision, a decision review officer increased the Veteran's major depressive disorder rating to 50 percent, effective July 24, 2005.  Because less than the maximum available benefit for a schedular rating was awarded, the claim remains properly before the Board.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in November 2010.  A transcript of the hearing is included in the claims folder.


FINDING OF FACT

The Veteran's service-connected major depressive disorder has been manifested by symptoms that have resulted in occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.


CONCLUSION OF LAW

The criteria for a 70 percent schedular rating for service-connected major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9434 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his service-connected major depressive disorder has been more disabling than initially rated.  He contends that a rating of 70 percent is warranted.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart, supra.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2010).

The Veteran's service-connected major depressive disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2010).  Under that DC, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2010).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2010).

In July 2008, the Veteran sought an increased evaluation for his service-connected major depressive disorder, previously rated as 30 percent disabling.  Evidence relevant to the issue on appeal consists of VA examination reports, VA outpatient treatment reports, private medical evidence, and lay statements by the Veteran, to include his November 2010 hearing testimony.  

VA treatment records dated from June to August 2008 contain a mental health intake assessment wherein it was noted that the Veteran had presented with complaints of increased symptoms of depression.  The Veteran reported being employed full time, but stated that he was currently on paid leave after a negative interaction with his supervisor.  He indicated that the interaction had left him feeling confused and disoriented.  The examiner noted that the Veteran was very distressed over the potential of losing his job.  On examination, the Veteran's appearance and hygiene were noted to be normal.  His speech was recorded as fast and pressured and his mood and affect as depressed, irritable, and anxious.  The Veteran was assigned a Global Assessment of Functioning (GAF) of 50 to 55.  

The Veteran was also seen by a VA psychologist.  He reported crying in his work parking lot after the negative interaction with his supervisor.  The Veteran stated that he experienced low energy, low motivation, confusion, difficulty concentrating, and suicidal ideation.  His plan for suicide was to starve himself.  He indicated having thoughts of suicide several times in the previous two weeks.  The VA psychologist assigned him a GAF score of 45.  

In August 2008, the Veteran reported being back to work and subject to weekly meetings with his boss.  He stated that customers and co-workers perceived him to be angry, but he related to the idea that his standards might be excessively high both for himself and for others.  The VA psychologist noted that the Veteran was seriously depressed with a thought disorder.  

In September 2008, the Veteran was afforded a VA examination report.  He reported thoughts of suicide and stated that he had in the past stopped eating for four or five days.  The Veteran reported increased depression symptoms upon eating.  The Veteran stated that he found it difficult to communicate when having bouts of anxiety, having been told by others that he was not making sense during these times.  The Veteran indicated that after the negative interaction with his boss, he had been prescribed a combination of fluoxetine and olanzapine and began receiving VA mental health treatment, both of which he reported to be helpful.  He reported ongoing episodes of acute anxiety, with more severe attacks occurring every six months, and a fear of failure.  

As to his family and social history, the Veteran stated that he lived with his wife and three of his five children.  He reported commuting to work in a carpool and working 10 hours a day.  Upon returning home from work, he may or may not do some work on the house or attend one of his children's games.  His wife was in charge of cooking, shopping, and cleaning.  He indicated that he did not have many close friends.

The Veteran presented with good hygiene and was appropriately dressed.  His mood was mildly dysphoric and his affect was occasionally subdued, though generally appropriate.  His thought processes were, at times, disjointed and tangential.  There was no evidence of hallucinations or homicidal ideation, but suicidal ideation was noted to be chronically intermittently present.  The examiner assigned that Veteran a GAF score off 55 and noted that he had difficulty establishing and maintaining social and work relationships.  

The VA psychiatrist from whom the Veteran received treatment submitted a letter dated in October 2008, wherein he stated that the Veteran had experienced a worsening of his depressive symptoms due to the severity of his condition.  The VA psychiatrist noted that the Veteran continued to be impaired by low focus and concentration, depressed mood, disorganized thoughts and behavior, poor attention, and impaired short-term memory and motivation.  The Veteran was also noted to have difficulty maintaining effective family and work relationships.  The VA psychiatrist described the Veteran as isolative and withdrawn.  

VA outpatient treatment records dated from November 2008 to November 2009 show continuous mental health treatment.  A November 2008, VA mental health treatment report documented the Veteran's complaints of daytime fatigue as a result of his medication.  The Veteran denied suicidal ideation at that time.  His mood was noted to be okay and his affect full.  Delusions, preoccupations, obsessions, compulsions, phobias, and homicidal ideation were not present.  His judgment and memory were intact.  It was noted that the Veteran understood his mental illness and was seeking ongoing treatment.  No circumstantial, tangential, or psychotic thoughts were expressed.  The Veteran was assigned a GAF score of 40.  

In January 2009, the Veteran reported an improvement in his work environment, stating that he was taking on less work and had noticed that he was more organized.  He still reported feeling depressed and experiencing periods of disorganized thinking.  In June 2009, the Veteran stated that he felt disengaged and disorganized in his thought process.  In July 2009, he reported feeling "moody" and pacing for no reason.  He expressed worry about his job and ability to be hired elsewhere, stating that people did not like him.  

The Veteran was afforded another VA examination in March 2010.  The examiner reviewed the claims folder, to include the VA and private treatment reports of record.  As to his employment history, the Veteran reported being employed full time, noting that although he had had difficulty with his supervisor, he felt as though his supervisor had been more empathetic in the past year.  He reported difficulty structuring himself and feelings of anxiety when trying to get things done, which led to increased difficulty focusing, tension, and a breakdown in communication.  The Veteran stated that being in a carpool helped him to be on time to work.  

The Veteran described his marital relationship as "close and stressed," perceiving it to be one-sided with his wife "carr[ying] the load."  He indicated that his wife took on the majority of the household responsibilities.  He noted difficulty occupying himself, stating that he would often just sit and watch his wife or pace around the house without direction.  The Veteran stated that he had a good relationship with his youngest son, but reported a strained relationship with his older son.  He indicated that his main social support was his wife, that he had no close friends, and that his only other social contacts were the three men with whom he carpooled.  

Psychiatric testing endorsed severe depressive symptoms and mild to moderate anxious symptoms.  The Veteran reported significant anxiety at work, difficulty communicating, and difficulty tolerating stress.  He lacked motivation and found it difficult to focus and complete projects in an unstructured environment.  He stated that if it were not for his wife prompting him to do things, he "would be 'sitting in a corner and avoiding life.'"  

The examiner noted that the Veteran had engaged in regular outpatient mental health treatment for the past several years.  She also noted a February 2010 GAF score of 40, which she stated had been consistent over the last year.  The Veteran indicated having passing suicidal thoughts about once a week.  When asked about specific plans to harm himself, he stated that he would stop eating and reported that he regularly fasts once a month related to his religious practices, but is tempted to extend the fast.  

The Veteran was noted to have good hygiene and be appropriately dressed.  His speech had a generally normal rate and rhythm with some delays in responding.  He was fairly tense and his hands were fidgeting.  His affect was blunted and he reported a depressed and anxious overall mood.  He denied auditory or visual hallucinations.  His cognitive screen was in the lower end of the normal range.  There appeared to be a mild to moderate level of impairment in thought process and mild impairment in communication.  He reported difficulty concentrating and retaining information, which affected him at work.

Upon review of the September 2008 VA examination report, the examiner stated that impairments in functioning were slightly worse in the areas of affect, cognition, social, self care, family role functioning, employment and recreation/leisure pursuits.  The VA examiner assigned a GAF score of 51 and stated that the Veteran suffered from occupational and social impairment with reduced reliability and productivity due to such signs and symptoms as flattened affect, circumstantial speech, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances in mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  

In reviewing the evidence of record, the Board finds that the evidence clearly does not justify a 100 percent schedular rating at any time during the pendency of the appeal.  The Veteran's symptoms, as recorded in all of the VA examinations of record, as well as the several mental health-related outpatient entries are not such as to reflect the symptomatology listed for a 100 percent rating at any time.  There has been no gross impairment of thought processes or communication, no persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others; intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  The symptoms, even described differently in the record, do not equate to any of the above-listed symptoms.

Moreover, the Veteran does not demonstrate that his symptoms cause him to be totally impaired in either his social or occupational functions.  He has serious impairments in both areas but the evidence establishes that he is occupationally functional, albeit with some work-related difficulties.  Socially, although the Veteran reports having no close friends, he has been married to his wife since 1981 and maintains some relationship with his five children.  Thus, he is not totally impaired either socially or occupationally such as to warrant a 100 percent rating.

However, the Veteran does have serious symptoms of major depressive disorder that do impact his social and occupational functioning such that a 70 percent rating is in order.  He has deficiencies in work, no friends and a strained relationship with one of his sons, difficulty in coping with his life stressors, and chronic passive thoughts of suicide.  The Veteran has also sought regular mental health treatment and has been prescribed several medications to alleviate the symptoms associated with his major depressive disorder.  

With regard the GAF scores, the Veteran's GAF scores during the relevant time period have ranged between 40 and 55.  In assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).   A GAF score of 51-60 is defined as: "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 31 and 40 are reflective of some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  

The Board notes that the Veteran's symptoms do not exactly match those listed in 38 C.F.R. § 4.130 for a 70 percent rating.  The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

The Board finds that the Veteran's overall symptomatology, as evidenced by the 2008 and 2010 VA examination reports, as well as the VA treatment records, the Veteran's statements and testimony, and the relevant GAF scores reflect a serious/severe disability.  Although there is no evidence of obsessional rituals, the evidence of record shows that the Veteran experiences symptoms suggestive of the 70 percent rating criteria, such as difficulty in adapting to stressful circumstances, including work, impaired judgment and thinking, as evidenced by his frequent thoughts of suicide, and an inability to establish and maintain effective relationships.  Further, the evidence shows that the Veteran's severe depression makes it difficult for him to focus or concentrate in an unstructured environment.  

Overall, the record reveals evidence of occupational and social impairment with deficiencies in most area, including work, family relations, and mood and judgment, due to the symptoms discussed above.  In terms of social impairment, the evidence shows that the Veteran experiences a deficit in social functioning with no close friends and a strained relationship with his son.  

The Board notes that the Veteran's symptoms have been relatively consistent throughout the pendency of his claim.  Although the September 2008 VA examiner assigned a GAF score of 55, which suggests more moderate symptoms, the VA outpatient treatment records from June 2008 show a GAF score of 45.  Thus, in resolving reasonable doubt in favor of the Veteran, the Board finds that a 70 percent rating more accurately reflects the Veteran's overall disability during the pendency of his current claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  Accordingly, a 70 percent rating is granted from July 24, 2008.  (At the 2010 hearing before the Board, the Veteran, through his representative, indicated that he was seeking a 70 percent rating.  Consequently, the award of the 70 percent rating satisfies this appeal.)


ORDER

Entitlement to a 70 percent rating for major depressive disorder is granted, effective July 24, 2008.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


